Citation Nr: 1511021	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran had active service from February 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and May 2012 rating decisions of the RO.  The Veteran testified before a Veterans Law Judge (VLJ) in May 2012, and the claims were remanded in October 2012 for further development.  In July 2014, the claims were remanded again for an additional hearing.  The VLJ who conducted the May 2012 hearing is no longer employed by the Board due to retirement.  The Veteran has since been provided the opportunity to testify at a new hearing conducted by the undersigned.  A hearing was held by the undersigned in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claims.

With regard to her claim for service connection for a heart disability, on May 2013 VA examination, the Veteran was diagnosed with "history of Wolff Parkinson White (WPW)."  No other heart disability was identified.  The Veteran testified at her 2015 hearing that she takes medication for hypotension.  VA treatment records reflect that she has been prescribed Metoprolol for hypotension for hospital procedures.

Service treatment records reflect treatment for chest pains and heart palpitations.  In October 1980, the Veteran reported that she had had approximately 15 episodes of chest palpitations per month for the previous two years.  The majority of the attacks were associated with dyspnea, chest pain, and lightheadedness.  An EKG resulted in the diagnosis of intermittent WPW syndrome.  In May 1983, she was 12 weeks pregnant and was experiencing fluttering in her chest.  It was noted that her WPW had been documented three years previously.  Post-service treatment records reflect that in February 2000, the Veteran underwent an ablation procedure to treat her WPW syndrome.  Subsequent records reflected decreased symptoms.  Consultation of medical literature reflects that WPW syndrome is classified as a congenital disorder.

Although a VA examination has already been obtained in this instance, the record is unclear as to whether the Veteran's WPW syndrome is a congenital disease or a congenital defect.  See 38 C.F.R. § 3.303(c); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital disease, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).  It is additionally unclear as to whether the Veteran's hypotension is a symptom of that syndrome or a disability in and of itself.  Therefore, an additional VA examination and medical opinion is needed.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran contends that while in service, she was sexually assaulted sometime in around July of 1980 when she was slipped a drug and passed out on the beach.  In January 2012, the Board obtained a VA examination and opinion with regard to this assertion.  Although the VA examiner provided a negative nexus opinion with regard to these specific assertions, no opinion has been obtained as to whether the Veteran's current psychiatric disorder was otherwise related to her service, to include entries in the service treatment records demonstrating a diagnosis of "adjustment reaction," and the Veteran's continuous report that while in service, she was abused by her husband.  

In that regard, service treatment records reflect that in June 1980, the Veteran reported ongoing body aches and depression.  In February 1981, the Veteran was seen for numerous episodes of back pain.  She was recently found to be pregnant.  She appeared to be experiencing a great deal of underlying turmoil and stress.  She was assessed to have an overall probable personality disorder.  In February 1982, the Veteran reported having adjustment problems at work and at home.  She gave a history of interpersonal relationship problems that began in childhood to include abusive parents.  She also reported having difficulty with sexual relationships since July 1980 and adjusting to marriage.  The diagnosis was adjustment problems with anxious mood and sexual problem - adjustment to marriage.  Given the multiple notations in the service records pertaining to psychiatric symptoms, and that the previous VA examiner did not specifically discuss these notations and diagnoses, the Board finds that an additional VA examination is necessary in order to determine whether the Veteran's current psychiatric disorder was caused or aggravated by her service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her heart disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  

a)  Is the Veteran's Wolffe-Parkinson-White (WPW) syndrome a congenital defect or disease?  (In general, a congenital abnormality that is subject to improvement or deterioration is considered a disease.)

b)  If the Veteran's WPW syndrome is a disease rather than a defect, is it at least as likely as not (50 percent or greater probability) that such disease had its onset in or is otherwise related to the Veteran's period of active service?  

c)  If the Veteran's WPW syndrome is found to be a disease rather than a defect and did not have its onset in service, did her WPW syndrome clearly and unmistakably preexist the Veteran's entrance into active service; and if so, did such disease clearly and unmistakably not increase in severity in service beyond the natural progress of the condition (representing a permanent worsening of such disorder).

d)  If the Veteran's diagnosed WPW syndrome is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.

e)  Does the Veteran suffer from a disability manifested by hypotension?  If so, is it at least as likely as not 50 percent or greater probability) that the Veteran's hypotension was caused or aggravated by her service?

2.  Schedule the Veteran for a VA examination to determine the etiology of her acquired psychiatric disorder.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder was caused or aggravated by her service, to include the above-described in service treatment in June 1980, February 1981, and February 1982, to include her report that she had sexual trouble since July 1980 (which is when she contends that the sexual assault occurred), and her report of an abusive marriage while she was in service. 

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




